Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 5th, 2021.  Claims 1-11 and 13 are pending.  Claims 6-11 are withdrawn from consideration.  Claim 12 is canceled.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification lacks antecedent basis for the amended recitation in claim 1 to “…“…by photographing the entire membrane at once to obtain a whole image thereof”







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
Applicant’s specification does not adequately provide basis for the amended recitation in claim 1 to “…by photographing the entire membrane at once to obtain a whole image thereof” and the amendment is drawn to new matter in the claims.
	While Applicant’s remarks filed on August 5th, 2021 point to pars. [0013,0056] as providing support for the amended recitation, Examiner asserts that such disclosure does not provide basis for the amended recitation.

	Par. [0056] speaks to the desire to closely fit the luminous membrane to the light-sensitive chip and generally discusses that this can allow for collecting signals of the whole image at the same time.
	This narrative discussion does not provide basis for the amended recitation “…by photographing the entire membrane at once to obtain a whole image thereof.”  Applicant’s specification does not delineate the procedural operations and setup coincident with this amendment.  The specification does not define the relative positioning and spacing which provides for “closely fitting…” nor does the specification detail the particulars of the light-sensitive chip which allow for such photographing at once.  For example, method 3 cited in par. [0013] cites linearly-aligned CCDs, but the specification does not discuss the sort of light-sensitive chip that allow for such “photographing at once…” that is distinct from this cited arrangement in par. [0013].  Further, the specification does not clearly and adequately discuss what is meant by “…at once” and the structural and procedural arrangement utilized in order to achieve this.  
The specification does not discuss such parameters as particular light intensity, binning time, aperture exposure, etc.  Examiner further notes that Applicant discusses that the prior art needs to move the linear CCDs to obtain a whole image, but the specification does not discuss a particular light-sensitive chip/array thereof and its particular arrangement/sizing which 
Examiner further notes that Applicant references a large CCD light-sensitive chip that is sized up to 158 square centimeters and is larger than the membrane under investigation, however, the present disclosure does not discuss the sizing of a CCD light-sensitive chip and coincident membrane wherein the sizing of the CCD light-sensitive chip is larger than such membrane, coincident with such provision providing the basis for “photographing [by such CCD light-sensitive chip] the entire membrane at once to obtain a whole image thereof” and avoid the purported disadvantages discussed.














(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the method of claim 1 are indefinitely defined as recited herein.
As in independent claim 1, the active processes required by the method are indefinitely understood.  Claim 1, as amended, recites “…where the membrane is a membrane treated with a chemiluminescent liquid after a western blotting reaction…”
Herein, such a recitation is merely descriptive and narrative to what the membrane is, and it is unclear if Applicant intends for steps such as “performing a western blotting reaction on the membrane” and “subsequently treating the membrane with a chemiluminescent liquid” are to be positively provided steps of the method.
Clarification is required and this is further confounded by the fact that claim 3 actively provides to recite the conventional steps of a western blotting reaction along with a chemiluminescent treatment step.

Further, as discussed above under 35 USC 112 a/1st paragraph, the metes and bounds of the claimed methodology are indefinitely defined by the amendment to ““…by 
Additionally, the recited “photographing” is unclearly defined in its connection within the methodology and notably with respect to the light-sensitive chip.
Is this “photographing” accomplished by the light-sensitive chip previously discussed in the claim, or is there an additional light source(s)/camera element(s) and/or photographic film(s) involved in such “photographing?”


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, as amended, recites “…treating the membrane after the second reaction…” wherein claim 3 does not provide to actively establish a step of allowing such reaction to occur prior to this step.  
for first/second reactions, which recitations amount to functionalities and not active processes for carrying out reactions (notably, with respect to the second reaction referenced in the above discussion).
Applicant should positively provide for the reaction between the secondary antibody and the desired antigen and any other reagents in a step prior to referencing a treated membrane having undergone this second reaction.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 4, and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being anticipated by Bouzid et al. (US 2013/0157282), hereafter Bouzid, and evidenced through Nakajima et al. (US 2008/0003623), and in view of Uri et al. (US 2016/0006910), hereafter Uri.
Bouzid discloses a method and apparatus for collecting signals and tracking cells by using a light-sensitive chip (abstract). With regards to claims 1-4, Bouzid discloses the steps of “conducting…,” “transferring…,” “transferring…,” “blocking…,” “treating…” as recited in claims 1 and 3 as Bouzid discloses a Western Blot analytical technique, wherein it is well-known in the art that a Western Blot test involves those steps recited above (this is further evidenced through Nakajima discussed below).  Further, Bouzid discloses fitting the luminous surface of the treated membrane to a light-sensitive chip (membrane held in support area 103 and fitted with respect to the scan window 611 which is a transparent protective layer covering the light sensitive chip as in claim 1, GRIN lens, and CCD detector bars 104/105 as the light sensitive chip, and as also seen in fig. 6 with the treated, luminous membrane 640 fitted with chip 611/612/616/617; further, wherein Bouzid acknowledges that it is known in the past prior art to fit a Western Blot closely with a photographic film and assessed by a digital camera/flatbed scanner), wherein the luminous surface of the membrane carries signals that are to be collected on the light-sensitive chip, placing the light-sensitive chip fitted with the treated membrane in a darkroom (light-tight enclosure 100), collecting optical signals, that are carried by the luminous surface of the treated membrane, by the light-sensitive chip in the dark room, and processing the collected optical signals (pars. [0007,0008,0011-
Nakajima describes the outline of a Western Blot test (par. [0110], for example).
Bouzid does not specifically disclose photographing the entire membrane at once to obtain a whole image as in claim 1.
Uri discloses a contact imager wherein an X-ray photographic film is provided about the supported membrane so as to allow photographic imaging of the entire membrane at once to obtain a whole image (abstract; pars. [0009,0013,0060], for example).
It would have been obvious to one of ordinary skill in the art to modify Bouzid to include photographing the entire membrane at once to obtain a whole image such as taught by Uri in providing a film disposed about the entire supported membrane so as to 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouzid in view of Uri as applied to claims 1, 2, 4, and 5.
Bouzid has been discussed above, wherein Bouzid discloses the recited steps and including a scan window that provides a transparent protective layer 611 covering the light sensitive chip, but does not specifically disclose that the layer has a thickness of less than 0.5mm.
It would have been an obvious engineering design choice to one of ordinary skill in the art to optimize the thickness of the layer to be less than 0.5mm so as to provide a thickness which is sufficient for the membrane and is thin enough to allow the signals to be processed therethrough unobstructed or absorbed in any or a minimal amount so as to provide for more accurate signals detected in forming the final image of the chip.  This is seen as an obvious engineering design choice for the reasons discussed above absent a showing of a criticality or unexpected results arising otherwise.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouzid in view of Uri as applied to claims 1, 2, 4, and 5, and in further view of Day et al. (US 2003/0164297), hereafter Day.
Bouzid/Uri does not specifically disclose that the gel is a polypropylene gel.
Day discloses electrophoretic inorganic porous materials (abstract).  Day discloses that polypropylene may be used to form a gel in the electrophoretic apparatus/method for separating and analyzing a biomaterial (par.[0034], figures, for example).
It would have been obvious to one of ordinary skill in the art to modify the method of Bouzid to utilize a gel as in polypropylene such as taught by Day in order to provide an obvious alternative and suitable gel to that of the polyacrylamide gel (evidenced through Nakajima) as providing a likewise gel material that would have a reasonable expectation of success in a similar application of separating and supporting the protein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 13 have been considered but are moot in view of the new grounds of rejection provided in view of the amendments made to the claims.
Examiner asserts that claims 1-5 and 13 remain rejected under 35 USC 112 a/1st paragraph for the particular reasons discussed above in the body of the action, in which Examiner has discussed Applicant’s remarks in detail and with respect to the amended recitations to the claims made herein.
nd paragraph for the particular reasons discussed above in the body of the action, in which Examiner has discussed Applicant’s remarks in detail and with respect to the amended recitations to the claims made herein.

Further, the rejections of the claims over the previously-cited prior art of record have been modified with respect to the added reference of Uri, wherein Uri provides to photograph the entire membrane at once to obtain a whole image thereof in as much as claimed and understood herein.  Uri provides to dispose photographic film about the supported membrane which provided to yield a photograph of the membrane at once and a whole image thereof, wherein such application is likewise noted in Bouzid and provides an obvious modification to Bouzid to providing a dual-purpose imager that yields multiple images that may yield more dynamic results therefrom.

Additionally, the Specification is objected to for the reasons discussed above in the body of the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozcan et al. (US 2016/0161409) discloses a flatbed scanner for fluorescent imaging in bioassays that is considered relevant to Applicant’s field of endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEIL N TURK/           Primary Examiner, Art Unit 1798